Title: [Diary entry: 22 February 1785]
From: Washington, George
To: 

Tuesday 22d. Mercury at 36 in the Morning, 42 at Noon and the same at Night. Wind pretty fresh all day from the No. Wt. and Cool. Weather perfectly clear—ground hard froze. Removed two pretty large & full grown Lilacs to the No. Garden gate—one on each side, taking up as much dirt with the roots as cd. be well obtained—also a Mock Orange to the Walk leading to the No. Necessary. I also removed from the Woods and old fields, several young Trees of the Sassafras, Dogwood, & red bud to the Shrubbery on the No. Side the grass plat.